711 N.W.2d 309 (2006)
474 Mich. 1072
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Michael Charles WARD, Defendant-Appellant.
Docket Nos. 130255, COA No. 265679.
Supreme Court of Michigan.
February 27, 2006.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the December 29, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.